  Case: 2:20-cv-00079-HRW Doc #: 7 Filed: 05/27/20 Page: 1 of 1 - Page ID#: 32



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION
                              at COVINGTON
 DANA LEE WODARSKI,                      )
                                         )
       Plaintiff,                        )       Civil No. 2:20-079-HRW
                                         )
 v.                                      )
                                         )
 KENTON COUNTY                           )            JUDGMENT
 DETENTION CENTER, ET AL.,               )
                                         )
       Defendants.                       )

                              *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED

and ADJUDGED as follows:

      1. The civil rights claims asserted in Plaintiff Dana Lee Wodarski’s

         complaint pursuant to 42 U.S.C. § 1983 [D. E. No. 1] are DISMISSED

         with prejudice.

      2. This action is STRICKEN from the Court’s docket.

      3. This is a FINAL and APPEALABLE Judgment, and there is no just cause

         for delay.

      This 27th day of May, 2020.




                                       1
